The Commission's 2007 enlargement strategy paper (debate)
The next item is the debate on the report by Elmar Brok, on behalf of the Committee on Foreign Affairs, on the Commission's 2007 enlargement strategy paper.
rapporteur. - (DE) Mr President, Mr President-in-Office, Commissioner, we have to say that the previous enlargements of the European Union have been major political and economic successes. Of that there is no doubt. In the cases of Romania and Bulgaria, Commissioner, we shall certainly have separate discussions to conduct here in the coming weeks, but my opening remark remains generally valid.
At the same time, we must make it clear that, when we negotiate with countries and promise them further negotiations, we keep those promises and that, when we bestow candidate status on a country, it is actually treated as a candidate country. The promises made in Thessaloniki must be honoured too.
At the same time, however, we must make it clear that this in no way implies an automatic sequence of events but that each individual country must fulfil the conditions - the Copenhagen criteria - for membership of the Union so that the transition is made successfully from the viewpoint of both the acceding countries and the European Union as a whole.
We must also consider whether, with our membership having risen to 27 countries - and perhaps Croatia will shortly become the 28th member - we do not now need a consolidation phase so as to ensure that everything in the European Union is actually put into proper working order. It is precisely those who pick holes in the Treaty of Lisbon while supporting enlargement who must realise that they are pursuing a politically inconsistent line. The Treaty of Lisbon, in fact, was intended as the prerequisite for the last round of enlargement, not as preparation for the next one. Those who seek enlargement but are opposed to the Treaty of Lisbon are actually working to eliminate the possibility of enlargement. That must be spelled out very clearly.
Another point of paramount importance we must appreciate is that strength does not depend on sheer size alone but that inner cohesion, by which I mean taking care not to overstretch our capacity, is a crucial factor, as history has taught us. The European Union we want is not a free-trade area but a politically effective unit. This means that our capacity for internal reform is just as much a prerequisite for enlargement as internal reform in applicant countries is a prerequisite for their accession. 'Deepening and enlarging' has become the standard description of this twofold process.
At the same time, we must be aware of the vital importance attaching to the European perspective for countries in the Western Balkans, but also for Ukraine and other countries, as a key to the success of their internal reform process in pursuit of more democracy and the rule of law, focusing their aspirations more sharply on Brussels than in any other direction.
In the circumstances I have described, however, this path will not lead to immediate full membership in every case, because these countries are not yet ready and because the Union is not yet ready either. In many cases full membership will not be an option.
For this reason we need new instruments in the area between full membership and the neighbourhood policy, so that these countries' European perspective does not merely give them hope but is actually associated with real progress in areas such as free trade and the Schengen system. We need instruments modelled on the European Economic Area within which we engage in free trade with the EFTA countries, instruments that would allow partner countries to adopt 30, 50 or 70% of the body of established Community law and practice.
This means that negotiations on full membership could be very brief. Sweden, Austria and Finland took that route, while countries such as Switzerland, Iceland and Norway followed a different path. But who is aware today that Norway is a party to the Schengen Accords and that Switzerland contributes to the Union's structural policy in the new Member States? In other words, we can develop very close relations, and then a decision can be taken in each case as to whether both sides want this close cooperation to continue on a permanent basis or whether they want it to be a transitional stage on the way to full membership.
Accordingly, even in the Western Balkans - though not in Croatia, where it would now be a totally illogical step - countries where accession would be a lengthier process could take advantage of this transitional stage, if they so wished, to use it as an instrument. They must be given the choice.
On this basis, ladies and gentlemen, I believe we should be able to reinforce the European perspective for use as an instrument in the area between membership and the neighbourhood policy and thereby widen the area of stability, peace and freedom in Europe without endangering the development potential of the European Union.
President-in-Office of the Council. - (FR) Mr President, the Council would like to thank the European Parliament and in particular Mr Brok, for his report on the Commission's 2007 enlargement strategy paper, and to take advantage of this opportunity to applaud the active part played by Parliament, and its invaluable contribution to the enlargement process.
Mr Brok's report shows that the latest enlargement has been a success both for the European Union and for the Member States that have acceded to it.
We believe that it has been a success for the EU, and that it has made it possible to overcome the division of Europe and helped to ensure peace and stability throughout the continent. It has inspired reforms, and has reinforced the common principles of liberty, democracy, respect for human rights and the fundamental freedoms, the rule of law and the market economy.
Enlargement of the single market and expansion of economic cooperation have reinforced prosperity and competitiveness, which has enabled the European Union to improve its response to the challenge of globalisation, and has also facilitated exchanges with our partners. Enlargement has undoubtedly given the European Union greater weight in the world, and has made it a stronger international player.
Our enlargement policy is well established, and has taken on board the lessons learned from previous enlargements. In December 2007, the Union agreed that future enlargement strategy would be based on consolidation of commitments, on equitable and rigorous conditionality, and on improved communication. This remains the basis for our approach to enlargement.
The Union has concluded that, in order for it to be able to maintain its capacity for integration, candidate countries must be prepared to accept in full the obligations that ensue for them from accession, and that the Union must be able to function effectively and to move forward, as Mr Brok stressed in his speech.
These two aspects are essential if we are to win widespread, lasting support from the public. They should be mobilised by means of greater transparency and improved communication on these issues, and I am counting on the European Parliament to help us in this.
The European Union will fulfil its commitments as regards the negotiations under way.
With regard to Turkey, the screening, that is to say the first formal stage for each chapter, has been completed for 23 chapters, in eight of which negotiations have been opened.
With regard to Croatia, negotiations have been opened in 20 chapters, and have been provisionally closed in two of them.
On 17 June, intergovernmental conferences were held at ministerial level with Turkey and Croatia to open negotiations with Turkey in Chapter 6, 'Company law', and Chapter 7, 'Intellectual property law', and with Croatia in Chapter 2, 'Freedom of movement for workers', and Chapter 19, 'Social policy and employment'.
Our aim is to take these negotiations forward, and I would remind you that with regard to our relations with Turkey, we want the reform process to continue and to be stepped up. It is this that will ensure that the process is irreversible and durable, and we shall continue to monitor closely the progress achieved in all areas, particularly as regards compliance with the Copenhagen criteria.
Naturally, progress also needs to be made towards normalising bilateral relations with the Republic of Cyprus. As regards Croatia, negotiations are going well, and this year they have entered a decisive phase. The main objective is now to continue to turn the progress achieved to good account, and to speed up the rate of reform.
Thus the European Union is encouraging Croatia to continue its efforts to establish good relations with neighbouring countries, including work designed to find definitive solutions that are acceptable to both parties, and, of course, to resolve the remaining bilateral issues with its neighbours.
However, I should also like to take advantage of this speech, if you will allow me to do so, Mr President, Commissioner, ladies and gentlemen, strongly to condemn, on behalf of the Presidency, the violent events of this morning in Istanbul, whose victims were police officers on duty outside the United States Embassy in Istanbul. On behalf of the Presidency, we denounce this appalling attack, and of course we are currently in close contact with the Turkish authorities.
(Applause)
Member of the Commission. - Mr President, let me first thank Elmar Brok and the committee for a highly interesting report.
Your debate takes place while the EU is reflecting on the situation created by the Irish 'no'. At the same time, the course of events in south-eastern Europe reminds us of our immediate responsibility to promote stability and democracy on the European continent.
The EU's consolidated enlargement agenda covers the Western Balkans and Turkey. I welcome the report's firm commitment towards their membership perspective. The Commission shares many points of the report, including integration capacity, which is definitely an important issue to be taken into account in EU enlargement.
I note with interest the report's proposal on a European Economic Area Plus for relations with countries that are not part of the current enlargement agenda. In the face of economic globalisation, it makes sense to extend the European legal and economic space and thus to make the wider Europe stronger in terms of our soft regulatory power.
Yet for the Western Balkans and Turkey, which have a clear membership perspective, the EU must not impose new intermediate stages before candidacy or accession. That would only create doubts about the EU's commitment, thus weakening the necessary incentive for democratic reform.
The June European Council last month reaffirmed its full support for the European perspective of the Western Balkans. It is a powerful message: the EU keeps its word. This is also a vital message to Turkey. The EU accession process is advancing: two more chapters were opened in mid-June.
With regard to Turkey, last year we kept the process alive together and muddled through very troubled waters. It was a victory that required vision and stamina.
The stage was set for success in 2008, so as to revitalise Turkey's EU accession process this year. Sadly, we have not seen such revitalisation, for reasons mainly internal to Turkey.
We in the EU want to continue the process according to the terms defined in the negotiating framework. For its part, Turkey now needs to improve the democratic functioning of its state institutions and work towards the necessary compromises to continue EU-related reforms.
I sincerely hope that calm and reason will prevail, so that Turkey can avoid stagnation and instead make progress and continue on its European journey with a clear sense of direction and determination.
I would like to use this opportunity to add a few words concerning today's events in Turkey and join Minister Jean-Pierre Jouyet in this matter. The Commission strongly condemns the kidnapping of three German tourists in eastern Turkey, and we call for their immediate release. The Commission strongly condemns the violent armed attack in Istanbul this morning. I would like to express my condolences to the family and friends of the policemen who were killed, and I wish the injured policemen a speedy recovery.
To conclude, enlargement was always going to be a long-term effort and one which has to ride out political storms in Ankara, Belgrade, Brussels and many other capitals in Europe. We cannot take any sabbaticals from this work for peace and prosperity that serves the fundamental interest of the European Union and its citizens. I trust I can count on your support in this regard.
on behalf of the PPE-DE group. - (RO) The European Union enlargement strategy should be based upon the experience gathered so far and the current political and economic situation. Previous enlargements have brought benefits both to the Union and the Member States.
Nevertheless, we should note that the countries that joined the EU went through unequal periods for negotiations and have had different routes in the real integration into the European Union.
The European institutions have had difficulties in adjusting to the increase in the number of Member States. There are arguments for continuing the Union enlargement. I believe it would be to the Union's detriment if countries such as those in the Balkans or the Republic of Moldova stayed outside the Union.
The countries of Eastern Europe benefit from historical and geographical considerations for requesting to join the European Union. There are economic requirements that do not allow us to suspend the enlargement, for instance the energy file. We also have to deal with external political influences that may have unfavourable repercussions.
We need neighbouring countries that develop strong democracies, functional market economies and the rule of law. At this moment, the Neighbouring Policy is materialized in cooperation or association pacts, which carry out activities similar to those in a negotiation process, but at a much less substantial level. I believe these agreements should include and apply procedures identical to those in the negotiation chapters.
I am convinced that the countries that truly want to be part of the Union would accept such conditions, even if they have not signed a preliminary candidate country agreement, and the benefits would be very important for both parties. Thus, the moment of enlargement will find the countries in a position that would allow them a rapid integration.
Yet, in order to consolidate the European Union and arrive at the moment of a new enlargement, there is a mandatory condition: to reform the European institutions. For this reason, the ratification of the Lisbon Treaty is a requirement that all Member States must understand and meet.
The content of the Brok report brings clarifications regarding the steps to be taken by the Union in the next period, which the European Commission must take into consideration.
Ladies and gentlemen, you will note that, when we ask someone to speak, we wait after he or she has finished, because the interpreters have told us that we need to leave ten to fifteen seconds, the time taken to relay the speech, before asking the following speaker to take the floor.
You will understand that this is to allow the interpretation to reach everyone in the correct manner.
on behalf of the PSE Group. - (NL) On behalf of my Group may I echo and endorse what the Council President and the Commissioner have just said about events in Turkey. Secondly, I would like to thank the rapporteur for the way he has worked with us in preparing this debate and, thirdly, I would repeat on behalf of my Group that in our view - and the Council President said the same - enlargement has so far proved a success and is making a significant contribution to the development of a wider European Union.
We need to stress that fact right at the beginning of my speech, and Mr Brok's report makes the point too: we stand - as the Commissioner has said - by the promises made to Turkey and the countries of the Western Balkans in our discussion of enlargement strategy. So there is no change in strategy vis à vis those countries, but greater attention will be paid to the way in which the accession criteria are applied and managed during the negotiation process.
Secondly, we agree with the rapporteur that more attention needs to be paid to the Union's own capacity to absorb new members. On the one hand we are asking more of applicant countries during the preparation phase, but on the other hand the European Union clearly has to do rather more to manage the arrival of new members appropriately. And we think this means completing the necessary institutional reforms. The Treaty of Nice is not an adequate basis for successful further enlargement.
Thirdly, and to my mind most importantly: this report also looks beyond the current enlargement agenda to countries that are not on the list of potential applicants. Our existing European Neighbourhood Policy is not enough. That is true of our neighbours to the south, and the EU has put forward a proposal for a Mediterranean Union, but it is truer still of our neighbours to the east. We have reached the clear conclusion that the European Union must offer more, more than the Neighbourhood Policy. We think it has to encompass both relations between those countries and the Union and bilateral relations between the countries. The Black Sea would be a good geographic framework here, with a role for both Russia and Turkey. Without these two countries the main challenges and problems in that region will not be resolved. Turkey would have a pivotal role between the Black Sea and the Mediterranean and this would give it the chance to show just how important Turkey is in Europe and how valuable it is to the European Union.
on behalf of the ALDE Group. - (PL) Mr President, first of all I would like to support the position taken by the Council and the Commission in the light of the dramatic events in Turkey. This important issue is the subject of our discussions today.
Mr Brok's report confirms the sense of the European Union's enlargement strategy. I say this as a citizen of a country that has benefited from this strategy. The report states that the new accessions to the European Union have been a success. The report also states that the hopes of European nations that are aspiring to join the European Union and are ready to comply with its entry criteria will find support from the EU. The concept of integration capacity, which is a condition for a decision on accession, has been accurately defined in this report.
Perhaps it should also be said that those who expected the European Parliament to announce an end to EU enlargement and to introduce some substitute for full accession have been disappointed. The EU is expanding and is increasing in strength. I was very pleased to hear Commissioner Rehn say that we should not create any new ante-rooms for countries that wish to join the European Union, but should allow them to apply for direct access to the sitting room. However, we do have to think about the fact that future enlargement has to be understood and supported by European citizens. This is an essential part of the EU's ability to accept new Member States, and also a factor in increasing trust in Europe among its citizens. We know that this trust is undergoing a time of crisis. We also know that Europe will come out of this crisis. I belong to those who believe in the power of European ideas and the Community institutions.
The purpose of the enlargement strategy that the European Parliament is carefully considering today is to consolidate the EU's inner strength and to respond to the aspirations of European citizens. It has responded in the same way that it responded to the aspirations of Central Europe in 2004.
on behalf of the UEN Group. - (PL) Mr President, my main objection to the report we are discussing today is the lack of a clear plan for opening the European Union to the east. Here I would like to point out a lack of consistency in the way this House has acted. Last year we adopted a report prepared by my colleague Mr Michał Kamiński, which spoke about presenting Ukraine with a clear prospect of membership. However, the document we are now discussing is more likely to ring alarm bells in those countries thinking about joining the European Union, especially our closest neighbour, Ukraine. A report that speaks of the need to strengthen the Union's capacity to accept new countries is a de facto brake on further expansion of the European Union. Natural candidates, such as the Ukrainians, a European nation, are being offered an alternative of doubtful value instead of full membership.
Taking our geostrategic interests into consideration, we should see it as important to have the closest possible cooperation with Ukraine. In this situation it would be better to show Kiev an open door to the European Union, rather than making the possibility of membership more nebulous and thus pushing the Ukrainians into orbit round Russia. This is particularly true today, when the danger to Ukraine from the Kremlin is becoming more acute.
on behalf of the Verts/ALE Group. - (DE) Mr President, let me also thank Elmar Brok, who has taken the process concept on board in this report. I see a change of strategy between the working paper and the present report, and that is right and proper.
Past enlargements have been a success for the entire Community, even though some criticism is necessary here and there. That, too, is only right and proper. Nevertheless, the enlargement process is not finished. Like many other speakers, I should like to mention the Western Balkans, which must not be consigned to a black hole, surrounded by Member States of the Union. It is in our interests to avoid that. We need an unequivocal enlargement strategy, not one that varies according to circumstances.
The EU must be a reliable and trustworthy partner. This also means that we must be willing to effect reforms ourselves. If there is currently a question mark about that willingness, we need to engage in critical self-analysis. It is careless and erroneous to ascribe every sign of Euroscepticism to previous enlargements and fatigue. So let us wake up! Let us work for balanced economic, social and environmental development, and let us communicate the extent of the economic, cultural and historical enrichment that comes with enlargement. Let us also tell people what it would cost if there were another conflagration on our borders or within Europe.
Having clear objectives and discussing them fully and openly create trust. The Union also nurtures trust by keeping its promises, and I expect us to do that by approving this report.
on behalf of the GUE/NGL Group. - (NL) Mr President, after the first accession waves of 2004 and 2007 enlargement is now stagnating. Croatia has to wait until 2011, Macedonia will not be in before 2014 at the earliest and for the other five countries of the Western Balkans the wait will be even longer. Negotiations are ongoing with Turkey, but it is possible that Turkey may not be able to join for decades yet.
Now that all the states previously within the Soviet sphere of influence have joined, the European Union appears to be suffering from enlargement fatigue. Behind the debate on enlargement and neighbourhood policy there are two different kinds of thinking. One is that the European Union is a world power and a superstate which is gradually making more and more of the decisions that affect its Member States. This superstate wants to make neighbouring states dependent on it, but without giving them influence as equal partners within the Union. Countries which have not made the necessary adjustments or whose economy is weak will not be allowed to join. They must be kept outside the Union, but nevertheless forcibly drawn into the EU sphere of influence where they have no voice. My Group abhors that tactic.
The other view wants cooperation involving diverse and equal partners. The Union is open to any European state that wants to join and meets the requisite criteria such as democracy and human rights. That kind of Union does not seek ways of imposing decisions which lack support in the Member States, but tries to solve the cross-border problems of its citizens through cooperation. That kind of Union is the most fit for purpose and has the best chances of survival long-term.
Mr President, Mr Brok's endeavours are indeed commendable, and I wish to thank him for his speech, in which he provided some very useful explanations.
However, despite the commendable endeavours, this haste by the European Union to once again haphazardly incorporate new Member States is inexplicable.
Into what kind of Union and what kind of Europe would they be incorporated? Would it be into a Europe of high oil prices, of high food prices, of unemployment - a Europe of misery, if you will? What is it that we wish to create? Should we create a new network of intercontinental misery?
This cannot be in Europe's interests. I believe that it could be in the interests of others. We must bear in mind the outcome of the Irish referendum, which possibly would not allow such simplistic enlargements as the ones we have chosen.
(SK) I should like to thank the rapporteur for his work on this topical subject, aimed at solving such a sensitive issue for today's European Union.
Enlargement by 10 new Member States in 2004 and by a further two in 2007 was undoubtedly a success for both the European Union and the above-mentioned countries that joined it. The competitiveness and the importance of the European Union are growing, thanks to enhanced human as well as economic potential. However, I can safely say that, in spite of this fact, the 12 new Member States still perceive, on an ongoing basis, the differences between them and the 15 old Member States. We talk about discrimination and this discrimination is caused by a lack of maturity, whether economic or social. However, I am taken aback by the fact that enlargement is presented as a reason why the Lisbon Treaty must be ratified.
Ladies and gentlemen, the Treaty of Nice is dead. It is a document belonging to history that is not applicable to today's political life. It has lost its purpose of acting as a contract between the 15 old Member States. Today there are 27 of us and therefore the Lisbon Treaty must be ratified, but not because of enlargement. Enlargement can be achieved through a separate bilateral treaty between the European Union and the Member State.
Mr President, Britain, my country, was one of three countries to join in the first wave of enlargement back in 1973. Since then, my party, the British Conservatives, has actively supported the enlargement process to the current 27 Member States.
Enlargement expands the EU single market, creating more opportunities for economic growth and trade. It creates more jobs and social stability, as well as projecting a greater EU voice on the global stage. Enlargement consolidates the EU's values of democracy, human rights and the rule of law in those new Member States, as we have witnessed in the past with the former dictatorships of Spain, Greece and Portugal who then joined, and the Warsaw Pact former Communist countries, who have joined more recently.
For those who question the EU's movement towards ever-closer Union, enlargement should theoretically produce a wider, looser and more flexible Europe and more debate about the EU's future direction. President Sarkozy, as the President-in-Office, has recently raised the issue of enlargement in the context of the paralysis of the Lisbon Treaty, following its rejection by the Irish referendum. Mr Sarkozy has said that the next foreseen enlargement to Croatia could not happen without the Lisbon Treaty. I believe this is a mistake and it is an attempt to keep the Treaty alive.
I am convinced that a way can be found for Croatia to join the EU without the Lisbon Treaty. Indeed, there are undoubtedly other aspects of the Treaty where attempts will be made to implement them without the documents for ratification. It is now clear that Europeans want less focus on institutional tinkering and more on making the case for the EU by reconnecting with the people.
I personally support future enlargement to the Western Balkans and eventually to Ukraine, Moldova and hopefully a democratic Belarus. It is a tangible example of the good thing that the EU could bring to its peoples.
(DE) Mr President, let me begin by expressing my sincere thanks to Mr Brok for his willingness to engage in very constructive cooperation. The message is fairly clear: the enlargement process will not be interrupted, but we all need to do even more to prepare ourselves. That applies to those of us who are in the European Union and those who want to come into the European Union. Better preparation, of course, also entails institutional reforms and consolidation of the European Union. I need hardly add, moreover, that better preparation also means unequivocal acceptance of the Copenhagen criteria, which must be applied and enforced, not merely incorporated into the statute book.
I am also very grateful to Mr Brok for adopting our idea of a Black Sea Union together with Jan Marinus Wiersma, albeit perhaps in a somewhat more cautious form. The point is that we must send clear signals to Ukraine and to the other countries of the Black Sea region that are covered by the neighbourhood policy. In order to help these countries, however, it is also important to include Turkey and Russia in this cooperation. I do value the ideas of the French Presidency on a Mediterranean Union, but we must not sideline the Black Sea region. We must fly the flag there too, and the European Union must make appropriate cooperation proposals.
As far as the Balkan countries are concerned, Mr Brok makes a few offers in his report. As he emphasised clearly and precisely today, these are optional offers. 'Wait a while with your reforms - there is ample time' is a message that no one should be receiving from here. No, the reforms must be expedited, both in Croatia and, of course, in the other countries. Particularly when a new government takes office, as has now happened in Serbia, our signal must be clear. It must say, 'We want you in the European Union as soon as possible, but we cannot offer an alternative to your reform process. You yourselves will have to pursue it, and you will have to apply a pro-European strategy.'
The Union is incomplete without the Balkan countries of south-eastern Europe, but the work must be done in those countries, and it must be done as quickly as possible, so that we can build a new Europe together.
(HU) The history of the EU up to now has been a history of continuous enlargement, and this enlargement is also one of the most obvious testaments to the success and attractiveness of the European Union. All the same, a sort of tiredness and apathy with enlargement can be felt more and more in public opinion. This gives us all good reason to deal with the question of enlargement realistically.
However, realism cannot mean scepticism. It cannot mean halting the enlargement process, and even less can it mean drafting new admission conditions that cannot be fulfilled, or repeating the obligations assumed previously, since this would undermine our credibility. Since the Irish referendum, it has been our main basic concern to prove that the European Union is still working, and enlargement is still an important and real goal for the European Union. This is at least as much in the interests of the Member States as it is for the countries that want to accede. Thank you.
(PL) Mr President, academic jargon has started to loom larger than policy in our enlargement strategy. The theory of enlargement capacity is just a set of pretexts for a totally arbitrary and political decision to close the Union to the world. This is a bad and harmful direction for Europe to take, as it is this enlargement that has given the EU weight in the international arena and made it possible for the Union to spread its social, political and economic model.
If we accept this report, we are sending a negative signal to Kiev and Tbilisi and we are weakening pro-Western and pro-European forces there. To drum up support for Treaty reforms it was announced, in Poland among other countries, that they were essential for enlargement. This makes it all the more surprising to hear that despite accepting the Lisbon Treaty we have to work on additional treaty reforms in the context of further enlargement.
Elmar, your presentation was certainly better than the report, but please tell me one thing: how many reform treaties do we have to accept before you think we are ready to accept Ukraine into the European Union?
(EL) Mr President, our view on enlargement is that the peoples of Europe have the right, if they so judge, and provided that they meet the required criteria, to seek accession to the European Union.
This principle is also the basis for our views in the case of Turkey, the accession process of which also affects the resolution of the Cyprus issue. We insist, however, that Turkey's compliance with the commitments it has made towards the European Union is an essential condition for the completion of its accession.
While there should be no waiver of the obligation of the European Union to honour its own commitments, Turkey must comply fully with the principles of international legality, the UN resolutions and European law for an end to the occupation in Cyprus, the opening up of ports and airports to Cypriot ships and aeroplanes and the abrogation of the veto so that the Republic of Cyprus can participate in international forums and agreements.
Especially at this point in time, following the initiative of the newly elected President, Demetris Christofias, and the efforts being made by the leaders of the two communities, Turkey ought to comply and to refrain from placing any obstacle in the way of this new phase in the Cyprus issue.
Mr President, there is an acknowledgement in this report that enlargement has not been an unqualified success. Mr Brok concedes that, without a serious alteration in the current EU policies, the EU's internal cohesion may be undermined by enlargement.
The EU has let in countries that it knew full well did not meet its own entry criteria, as was the case with Romania and Bulgaria. This may well be repeated with yet more Eastern European states and Turkey.
Tremendous strains are being put on Member States such as the United Kingdom as a result of uncontrolled, unlimited and indiscriminate immigration resulting from continued EU enlargement.
This is just one of the reasons for the growing hostility to the European Union among its citizens. Mr Brok's solution is to propose a massive propaganda budget to convince people of the benefit of enlargement. The solution for Britain is to leave the European Union and regain control of its borders.
(NL) Commissioner Rehn again said just now that Turkey has a clear perspective for full membership and that no new requirements should be imposed. I suggest the Commissioner takes a good look at the Eurobarometer polls. There is no democratic support for Turkish accession. The gulf between policy and people is steadily increasing, getting wider and deeper. The promise was given that negotiations would be suspended if Turkey was manifestly failing to meet its obligations. That promise has not been kept. Another promise was that the negotiations would proceed in step with the process of reforms in Turkey. That is not happening either. The reform process in Turkey has effectively ground to a halt and yet two weeks ago it was decided to open two new chapters in the negotiations. This mismatch between word and deed will prove fatal to the European Union unless radical changes are made to our policy and attitudes.
(PL) Mr President, the European Union today is already very large, but it is still incomplete. In order to be cohesive, a united Europe needs common values at its base, as well as the goodwill of its inhabitants. In order to achieve the goals that we set ourselves, such as a better economy, greater political influence in the international arena, better demographics, or better quality of life, there are certain conditions that need to be fulfilled. As regards the points presented by our colleague Mr Brok, of course greater internal integration is important. The members of the Union must also want to continue enlargement, and of course the candidate countries must fulfil the necessary criteria. What is the strategy for this enlargement? It is simply to motivate the candidates to make efforts, to work with them and to support them by means of various instruments, including the neighbourhood policy.
The eastern dimension is important for us, because there is a large section of Europe there that is not in Europe proper, not in the European Union. The only option here is to make the effort to get to know these eastern neighbours and prepare the ground as regards legal, economic and social issues. In all this, common values are important, or at least the possibility of common values. It seems to me, and I am convinced of this fact, that the greatest social and political experiment in the whole of history - the completion of the Union of Europe - has a real chance of success.
(FR) Mr President, there is a famous painting by the Belgian artist René Magritte which shows a pipe with, below it, the caption 'ceci n'est pas une pipe'. Magnificently painted it may be, but this pipe can never be smoked.
The Brok report is rather like this. Despite its title, it is not an enlargement strategy, for it is not a matter of strategy or of those key questions that citizens ask themselves. Why enlarge the European Union? In what direction? At what risk or with what benefits? What Mr Brok is talking about is a consolidation method, a defensive tactic. To put it simply, enlargement is a contract between Europe and the candidate countries. The latter have to fulfil the Copenhagen criteria, and Europe has to demonstrate the capacity to absorb them.
And there is the rub. Trapped in a Treaty of Nice that is too constricting, from which it cannot escape, Europe is not ready for further enlargement. Accordingly, the crisis in the European institutions should have the effect of putting a stop to enlargement. That is what many European citizens think and, up to a point, that is my view too.
We need to be careful though, as, put baldly like this, devoid of any ambitious strategy, this slogan is dangerous. It opens up the way to all those who are prepared to reject a new treaty, with a view to turning in on ourselves, to rejecting Turkey or even the Balkan countries - the way to all those nationalists who distrust foreigners who might one day dress up as Europeans. For them, this slogan is just a charade - in fact they want neither enlargement nor greater depth.
We have to prove to our citizens that the successive enlargements have constituted an opportunity for Europe, to emphasise to them that multiculturalism is a blessing, that immigration is our democratic future. We have to get beyond the institutional crisis. It does not signal a victory either for the Eurosceptics or for the left, but it reveals a somewhat inglorious impotence from which everyone risks suffering. The Brok report manages this impotence well and intelligently, and I congratulate him, but sadly he does not take us forward.
(LV) Ladies and gentlemen, the results of EU enlargement are positive, and therefore it is essential that we create the right conditions to develop them. Our institutions and governments ought to provide the public with honest and complete information about both the benefits and risks of enlargement. Citizens need to be certain that, after enlargement, they will not have to worry about their opportunities for retaining and developing their languages, cultures, faiths and traditions, and they need to be certain that their welfare and values will not be under threat. If existing nations within states feel at home in their countries, there will be less fear surrounding an influx of immigrants and the enlargement process as a whole will be seen in a positive light. We need to listen to citizens, and we need to develop a dialogue. I support various types of cooperation with potential Member States. This would result not only in a more honest attitude towards the European Union's capacity for integration, which was successfully defined in the report, but also in a clear roadmap for our partners. Thank you.
(DE) Mr President, ladies and gentlemen, The European Union cannot perform its function as a reliable and stable global partner unless it remains able to act and pursues a refined strategy that responds to the specific needs of different countries. We cannot admit all our neighbours as members and are therefore obliged, if only in their own interests, to offer them an appealing and worthwhile alternative.
We must devise an efficient neighbourhood policy worthy of the name. The opening of our education, culture and youth programmes and the establishment of a special economic area are examples of such an approach. The options enumerated in Mr Brok's excellent report must therefore be fully developed and fleshed out as quickly as possible. This is the only way to promote stability, peace, respect for human rights and economic reforms in the countries that are our neighbours.
The situation is different, however, in the countries of the Western Balkans, which have had a clear prospect of accession for some time. A glance at the map will suffice to see clearly that they are in the heartland of the European Union, by which I mean that they are surrounded by Member States. Our policy there is based on logical steps. One country is already negotiating its accession to the EU, while others have signed stabilisation and association agreements with the EU - all of them except Kosovo, in fact. Our political action there is the litmus test of our credibility in the field of foreign policy and the guarantor of lasting peace and stability in the EU.
I do not like it when Turkey and Croatia are invariably mentioned in the same breath. The conditions and backgrounds are entirely different, and everyone should be aware of that. Croatia is the first of the Western Balkan countries whose accession negotiations could be completed in 2009. The EU should expedite Croatia's accession, thereby signalling to Macedonia, Albania, Montenegro, Bosnia and Herzegovina, Serbia and Kosovo that the essential and often painful social, judicial and economic reforms are worth the effort.
Responsibility for the future accession of these countries, however, will then lie primarily in the hands of their own politicians, who are accountable to the electorate in their respective countries.
(CS) Ladies and gentlemen, it is the opinion of the rapporteur, the Council and the Commission that past enlargements have generally been a great success. I fully agree with this view. An example of this is my own country, the Czech Republic. It benefits enormously from its membership and is fast catching up with the most economically advanced countries. In spite of this, there are people in the country, including President Klaus, who constantly voice their doubts about EU membership, as well as doubts about the reason for the very existence of the EU. In the neighbouring country of Austria, similar views are being expressed. Although 150 000 jobs were created in this country of eight million people thanks to enlargement, only 28% of Austrians see their country's membership of the European Union as something positive. I should therefore like to single out one aspect of Mr Elmar Brok's report and that is the need to introduce a comprehensive communication strategy for informing the public about the purpose of enlargement, about its advantages as well as its potential future disadvantages. For me, this is the most important issue, apart from ratification of the Lisbon Treaty and apart from making good on the promise we gave particularly to the West Balkan countries in Solun in 2003.
(PL) Mr President, in the report on the enlargement strategy that we are debating, there is a reference to a clause in the Treaty of Rome, according to which 'any European state may apply to become a member of the Community'. We note with some satisfaction the signals concerning acceptance of the Polish and Swedish initiative for eastern partnership, including closer cooperation with our eastern neighbours, among them Ukraine and Belarus. It should be pointed out that Ukraine is expecting full membership. In the context of the priorities of the French Presidency, which is concentrating on contacts with the Union's southern neighbours, we should also strengthen our eastern partnership, in order to prevent a serious asymmetry in external policy. One of the instruments could be to set up an EU-East parliamentary session, the so-called Euronest. Putting such a proposal at the top of the agenda would strengthen the signal being sent to our eastern neighbours and to their Community aspirations. It should be stated clearly that these should not be suppressed and linked with the Lisbon Treaty debacle, as certain senior European politicians are currently doing.
(EL) Mr President, I wish to congratulate Mr Brok on his report, in which there is a great deal of truth. Personally, I am a not too optimistic about new accessions and about a new enlargement, at least in the immediate future, with the exception of Croatia. However, we do wish for the world around us to enjoy political and economic stability. We wish for peace and prosperity to prevail. We wish for the world around us to be alive and very healthy.
A tool to aid us in that direction, as Mr Brok also admits, is the European Neighbourhood Policy. However, the European Neighbourhood Policy does not create partners in a common enterprise. It is based on the bilateral relations of the Union with each of these countries and, in my view, that is its weak point. We must therefore create something that goes beyond just being neighbours but not as far as being a Member State. My proposal for the construction of a European Commonwealth is a step towards that direction: it will be a kind of enhanced cooperation, a zone of states neighbouring the European Union that will adopt a European approach.
This will manage to both reinforce security and raise the international prestige of the European Union. It will be the alternative tool to enlargement, enabling us to extend our influence on the neighbours in question at a time when objections to a further enlargement are apparent.
Finally, I wish to add that, even though this proposal may sound very ambitious, I believe that the European Union must finally boost its prestige and extend its influence, and I think this is one way to achieve this.
Mr President, there can be no strategy without a scope of purpose. The ambiguity of the European Union purpose when we come to the enlargement policy is an obstacle which no rapporteur could overcome. This report is a victim of such ambiguity.
Our duty and our ultimate scope is to grant security to our citizens. Our citizens feel unprotected. In order to protect them, the European Union needs power. In order to be powerful in a global world, the European Union needs both enlargement and internal reform. Since we failed to tell our citizens that the rights they have already acquired are not sustainable, they think that they can preserve those rights by opposing both enlargement and reform. Under such circumstances the future of the European Union is in jeopardy.
Enlargement is not a concession made to the candidate countries. Some of them, such as Ukraine, Serbia, Moldova and Turkey, have alternatives - maybe worse, but alternatives. In these cases we are in competition with others. Some of their internal problems could be solved better inside, rather than outside, the European Union. If we do not offer them prospects, we do not offer our citizens security.
It is not the candidate countries or the new Member States that are indigestible: our digestive system is too slow. Either we find a good digestive quickly or we will be obliged to starve for a long time.
(SV) Mr President, Commissioner, I think it is right to conclude that enlargement has been a success. I am glad to hear confirmation that countries to which we previously gave clear pledges and a clear EU perspective still enjoy those advantages. However, I am seriously concerned that the atmosphere becomes cooler every time we discuss enlargement. Words such as 'adequate', 'absorption capacity', 'political consolidation', 'risks to social and economic cohesion' are increasingly used. These are words which, to my ears, do not sound like a vision or a goal but more like a way to avoid committing ourselves to possible future enlargements. More and more references are made to enlargement fatigue in public opinion at home, but not enough is being done to change that opinion.
It is not by chance that Germany and France, two countries that had waged war with one another for centuries, were the very countries which launched the entire EU project. It is not by chance that it was precisely the leaders of France and Germany who had a vision for Europe's future. They understood that the European Union was, first and foremost, a project for peace and security, much more than just an economic project. It is this vision and this kind of leadership which I am really looking for and which I so often find lacking here. I therefore appreciate Commissioner Rehn's plain speaking: we must not create a waiting room for countries which aspire to membership, and enlargement has a future. I am particularly grateful to the Commissioner for that.
(DE) Mr President, in my view the European enlargement policy has been a great success story. Within fifty years the EU has managed to create a peaceful, democratic and prosperous continent. What strikes me about this report on the EU enlargement strategy, however, is that it also focuses on relations between the EU and countries with no accession prospects.
This attempt to water down the enlargement strategy and blend it with the European Neighbourhood Policy poses problems. Although the report deals with many very interesting substantive issues and makes good points, these would be at home in a report on the ENP but are out of place in an enlargement report. I am thinking, for example, of the proposals for a Mediterranean Union and a Black Sea Union. The enlargement policy of the EU should remain quite separate from the European Neighbourhood Policy. Instead, I regret to say that the report contains some very vague and even confusing statements which leave room for diverse interpretations.
(ES) Mr President, the Brok report relates to one of the most outstanding successes of the European Union: the enlargement process. If you will allow me, I would like to make three comments.
First, enlargement has highlighted the Union's so-called 'capacity for change'. The desire for integration has been a powerful stimulus for profound political and economic change in many European countries. Those countries have gone on to become members of the Union, thereby benefiting themselves and also the existing Member States. The fifth enlargement is the most recent proof of this success.
Second, I endorse the concepts, advocated by the Commission, of conditionality, consolidation and communication, concepts which also inform the Brok report. I also support the requirement that the Union must strengthen its integration capacity. In fact, enlargements demand that the Union be able to assimilate them and continue to function properly. In order to do so, it needs to carry out institutional reforms where necessary and, for example, secure its financial resources. Enlargements must not endanger the common policies or the objectives of the Union. Furthermore, I endorse the need for an ambitious communication policy, something which the Union has so far lacked. It is true that we have not been able to put over the benefits of enlargement to our citizens.
Finally, the Brok report refers to the possibility of creating a specific area of the Union for eastern countries which as yet have no membership prospects. As paragraph 19 of the report indicates, such an area or zone would be based on common policies in various areas, from the rule of law and democracy to education and migration. In my view, many of these common policies should not just be implemented with respect to our eastern neighbours but should also be extended to countries bordering the Mediterranean. The latter have enjoyed very close relations with the European Union for over fifty years. The European Neighbourhood Policy and the so-called Barcelona Process - now the Mediterranean Union - need to ensure that countries on the southern shore do not feel as though they are being treated as second class citizens.
(ES) Mr President, just a warning: in one minute there is no time for subtleties and so I am speaking solely on my own behalf.
Enlargement has not always been successful. The political elites of four or five countries in the latest 2004 enlargement have not, in my view, either understood or taken on board European policy or the Community acquis. They are prioritising relations with the United States and placing more emphasis on NATO than on a genuine and secure process of integration with the European Union.
There can be no more enlargements until the Lisbon Treaty comes into force.
Current negotiations with candidate countries should continue without interruption but I emphatically believe that those negotiations should not be closed until the Lisbon Treaty is approved.
Finally, we should not prevent those countries which want to progress further from being impeded by the more Eurosceptic, nationalist or sovereignty-seeking countries.
(DE) Mr President, ladies and gentlemen, in the Brok report the European Parliament demonstrates very clearly that it has learned the lessons of the last major wave of enlargement which saw the accession of twelve new Member States and that it has been able to catalogue all the resulting problems while effectively highlighting all the benefits that enlargement has brought to both the new and the old Member States.
The main thing, however, is to draw the appropriate conclusions, and this it has done, particularly in two areas to which I attach importance. First of all, we shall have to examine the absorption capacity of the European Union prior to any future enlargement and, secondly, candidate countries really will have to meet the criteria before they are admitted.
When we come to discuss the absorption capacity of the European Union, I believe there are important points to consider, such as the principle that new accessions must not jeopardise the European integration project. By this I mean that the Union's development impetus and the pursuit of its aims must be boosted, not deflected, by the admission of new Member States. The institutional framework of the Union must first be created and consolidated. The fact is that we need a treaty, be it the Treaty of Lisbon or another adequate treaty, and enlargement must also be affordable for the European Union, otherwise it would jeopardise the integration project.
Our overarching aim is continued progress. Subsequent accessions of additional countries should not be excluded, but everything must be done in accordance with rules and conditions.
(RO) The strengthening of the European Union's role as an actor on the international scene is impossible without continuous adjustment to the 21st century global context.
A geostrategic element in this respect is enlargement and the previous enlargements, including the latest, of 2007, have proved the unquestionable advantages of this process. Therefore, it is essential that this process continues and I welcome the reiteration of the firm commitment to the Western Balkan countries in the report.
Nevertheless, it is not less important to provide a clear European perspective to the European partners in the Neighbouring Policy, including the Republic of Moldova.
I remind you that we are speaking about European countries that have already stated their objective to acquire a European prospect and the Treaty of Rome stipulates explicitly that any European state can request to become a Community member, provided that it meets the Copenhagen criteria.
I request the Commission and the Council to...
(The President revoked the speaker's admittance to the floor.)
Mr President, the Irish setback to the Lisbon Treaty has provided enlargement sceptics with an unexpected opportunity: The EU has to stop considering new members, because there is simply no room for them. Of course, in strict legal terms, this is true at the moment, but, at the same time, we should make a clear distinction between the Lisbon Treaty and enlargement. Firstly, because the rationale for the Treaty has not been enlargement per se but the adaptation of the EU to a globalised context and, secondly, because enlargement is a political rather than a strictly legal matter.
Enlargement is a power ingredient showing attractiveness and authority as well as the absorption capacity - things we do not miss a chance to claim for our Union. Therefore, strategic planning, actual negotiations and new initiatives in relation to further enlargement should continue in parallel to the efforts to ratify the Lisbon Treaty.
Mr President, could Mr Jouyet explain and justify the extraordinary situation inside the French Parliament about the use of referendums to sanction Turkish accession? Does he not agree that the choice of such a populist device is entirely wrong for the ratification of an international treaty?
(RO) Enlargement has proved to be one of the strongest political instruments of the European Union, serving the Union's strategic interests of stability, security and conflict prevention. This has contributed to more prosperity, growth opportunities, as well as to ensuring vital transport and energy corridors.
The European Union policy on enlargement has been a success both for the European Union and for Europe, in general. In this context, it is important to maintain the open door policy both for the candidate or potential candidate countries and for the countries with European prospects in the Eastern part of the continent, an approach that is conditioned, of course, by the fulfilment of required criteria and commitments.
However, in order to continue the enlargement, we need a viable solution for the coming into force of the Lisbon Treaty.
(SK) We have heard words such as enlargement fatigue, crisis or the need for consolidation. These are very depressing words and attitudes, more a testimony to helplessness and elitism than to the ability to actively push ahead with the vision of a united Europe.
Consolidation is not a problem for those countries that joined the Union during the last two enlargements. It is mostly a problem for the old Member States. They should ask themselves why they need consolidation. As regards enlargement fatigue, it is us who are bedevilled by contradictory views and standpoints, not the countries that are ready to meet all our requirements and conditions in order to become EU members.
For example, our conduct towards Turkey is tragicomic because today we cannot even say whether we will be willing to accept Turkey into our elitist circle when the Copenhagen criteria are met, and consequently the question or all questions which ...
(The President cut off the speaker)
Mr President, it is reassuring to hear the French Minister stating in essence that, in order for Turkey to prove its wish to proceed with its European aspirations, it must normalise its relations with Cyprus.
It is indeed inconceivable and defies any sense of logic that the EU will continue accession negotiations with a country that continues not to recognise one of its Member States and continues to occupy part of that state. I understand that the carrot-and-stick policy must be used in the case of a country where democracy is constantly under attack by its military, but there are limits to our patience and to our tolerance.
We have been to communal talks in Cyprus. This is a good time for the Commission and Council to strongly impress on Turkey the need to show goodwill - not only to Cyprus but to the EU in general - by urgently removing its occupation troops from the island of Cyprus and by immediately implementing the Ankara Protocol. Such moves will undoubtedly act as a catalyst to finding a solution to the Cyprus problem.
(The President cut off the speaker.)
I am told that we are running very short of time, so we are not going to be able to allow everyone to speak.
I would like to point out to those who have asked to speak that they can submit their intervention in writing, for inclusion in the minutes of the sitting.